As filed with the Securities and Exchange Commission on May 9, 2013 File No. 002-81956 811-03627 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 43 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 43 [X] Greenspring Fund, Incorporated (Exact Name of Registrant as Specified in Charter) 2330 West Joppa Road, Suite 110 Lutherville, Maryland 21093-4641 (Address of Principal Executive Offices) (410) 823-5353 (Registrant's Telephone Number, including Area Code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, Maryland 21093-4641 (Name and address of Agent for Service) Copies To: R. Darrell Mounts K&L Gates LLP 1treet, NW Washington, DC 20006-1600 (202) 778-9000 It is proposed that this filing will become effective (check appropriate box) [ X] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE: This Post-Effective Amendment No. 43 to the Registration Statement of Greenspring Fund, Inc. on Form N-1A hereby incorporates Parts A, B and C from the Company’s PEA No. 42 on Form N-1A filed April 29, 2013.This PEANo.43 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.42 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 43 to its Registration Statement meets all of the requirements for effectiveness under Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 43 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Baltimore, and State of Maryland, on the 9th day of May, 2013. GREENSPRING FUND, INCORPORATED By: /s/ Charles vK. Carlson Charles vK. Carlson President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 43 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Charles vK. Carlson Charles vK. Carlson President, Chief Executive Officer and Chairman of the Board May 9, 2013 William E. Carlson* Director May 9, 2013 William E. Carlson David T. Fu* Director May 9, 2013 David T. Fu Sean T. Furlong* Director May 9, 2013 Sean T. Furlong /s/Michael J. Fusting Michael J. Fusting Chief Financial Officer, Sr. Vice President and Director May 9, 2013 Michael P. O’Boyle* Director May 9, 2013 Michael P. O’Boyle *By: /s/ Charles vK. Carlson Charles vK. Carlson Attorney-In Fact pursuant to Power of Attorney EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
